DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benham (US Patent Application Publication 2003/0070718) in view of Knight (GB 2 433 116 A).
Regarding claim 1, Benham discloses a liquefied natural gas monitoring system comprising: 
a section (13) of a liquefied natural gas pipeline including a main throughbore (within the inner diameter of 13), an access port having a neck portion (15) at least partially external to the main throughbore (as shown in Figure 1), 
an inner tubular member (20, 21) insertable via the access port (as shown in Figures 1, 3 or 5), and
a fluid-directing baffle (curved or flat surfaces of 18 and/or 20, respectively);
wherein the fluid-directing baffle is mountable or adjacent to the inner tubular member so as to direct the liquefied natural gas from the main throughbore so as to direct the liquefied natural gas from 
Benham does not disclose the inner tubular member is a probe for fluid-monitoring a liquefied natural gas. 
Knight discloses a sampling probe for fluid-monitoring of a liquefied natural gas, the sampling probe positioned within an inner tubular member [page 5: “Inlet 16 comprises a short tube through which a temperature probe such as a thermocouple or thermistor may be inserted into the internal bore of tube 12 such that the sensing element of the probe is near the bottom of the internal bore and so in close thermal proximity to end cap 18”] [page 6: “Figure 4 shows a diametric sectioned view corresponding to Figure 3. It can be seen that main body 210 has a bore 230. The main body member 210 has a wall thickness selected to provide the structural strength required of the probe in use”] [pages 1-3: “There are a number of problems associated with gas sampling probes for use with natural gas pipelines…An object of the present invention is to provide a thermowell or gas sampling probe that is less susceptible to this type of damage”]. 
Knight teaches that that the sampling probe can be used in chemical processing vessels, pipelines and the like and further teaches that standardized guidelines exist for sampling natural gas in a middle section of a liquefied natural gas pipeline [page 1]. Knight further teaches that in many cases, a probe that can be isolated from the fluid flow is required [page 1]. For example, due to the vortex shedding phenomenon, a probe may resonate at the natural frequency of the fluid flow causing the probe to snap off [page 1]. Knight teaches that these problems are avoided by preferably housing the sampling tube in a main tubular member [page 4]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the fluid-monitoring probe disclosed by Knight inside the tubular member disclosed by Bentham so that the probe can be inserted through the access 
Regarding claim 2, Benham further discloses wherein the fluid-directing baffle is mounted on an interior surface of the pipeline and/or the access port (as shown in Figures 1, 3 or 5). 
Regarding claim 3, Benham, as modified by Knight, discloses the system of claim 1 as discussed above. Knight further discloses a fluid-directing baffle mounted directly on the fluid-monitoring probe [page 5: “Tube 12 further comprises three helically arranged fins 20a, 20b, 20c each fin being of width W and depth d…The fins are shown extending along the entire length of elongated tube 12; however; the fins may alternatively extend only part way along the length of tube 12. The fins 20 may be integrally formed with or attached to tube 12”] [page 4: “Preferably, helical fins are provided on the exterior portion of the probe, that in use, lies within the flowing stream of the gas”]. Knight teaches that it has been found that in use that the fluid-directing baffle attached or integral with the outer surface of the probe reduces or eliminates vortex shedding [page 5]. Knight teaches, for example, due to the vortex shedding phenomenon, a probe may resonate at the natural frequency of the fluid flow causing the probe to snap off [page 1]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the fluid-directing baffles disclosed by Knight with the system disclosed by Benham, as modified by Knight, to prevent snapping off of the probe. 
Regarding claim 4, Benham, as modified by Knight, discloses the system of claim 1 as discussed above. Knight further discloses wherein the fluid-monitoring probe comprises an elongate monitoring element [page 4: “In another aspect the invention provides a gas sampling probe comprising an elongate main tubular member an inlet end and an outlet end”] [page 5: “Inlet 16 comprises a short tube through 
Regarding claim 5, Benham discloses the fluid-directing baffle mounted on a support structure (as shown in Figures 1, 3 or 5), but does not disclose the monitoring element. Knight further discloses wherein the elongate monitoring element is at least partially enclosed by a support structure [page 4: “In another aspect the invention provides a gas sampling probe comprising an elongate main tubular member an inlet end and an outlet end”] [page 5: “Inlet 16 comprises a short tube through which a temperature probe such as a thermocouple or thermistor may be inserted into the internal bore of tube 12 such that the sensing element of the probe is near the bottom of the internal bore and so in close thermal proximity to end cap 18”]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the fluid-monitoring probe disclosed by Knight inside the tubular member disclosed by Bentham for the reasons specified in reference to claim 1 above.
Regarding claim 6, Benham further discloses wherein the support structure includes a plurality of apertures [0052, as shown in Figures 1, 3 or 5 the plurality of apertures includes the opening at fluid entry hole 18 which is connected to a passage terminating at another hole in beveled plane 20]. 
Regarding claim 7, Benham further discloses wherein the support structure includes at least two apertures distal to the main throughbore of the pipeline, to provide a fluid conduit path through the neck portion of the access port and via the support structure (as shown in Figures 1, 3 or 5). 

Regarding claim 9, Benham, as modified by Knight, discloses the system of claim 8 as discussed above. Knight further discloses wherein the fluid-directing baffle is provided as an asymmetric extension of the support structure (as shown in Figures 4 or 5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the fluid-directing baffles disclosed by Knight with the system disclosed by Benham, as modified by Knight, for the reasons specified in reference to claim 8 above. 
Regarding claim 11, Benham further discloses wherein the fluid-directing baffle is either concave (as 18), or a flat or substantially flat plate (as 20) (as shown in Figures 1, 3 or 5). 
Regarding claim 12, Benham discloses an assembly comprising: a tubular member (20, 21) which engages with a pipe (13) to be monitored and a fluid directing baffle (curved or flat surfaces of 18 
Benham does not disclose the tubular member consisting of a fluid-monitoring probe. 
Knight discloses a sampling probe for fluid-monitoring of a liquefied natural gas, the sampling probe positioned within a tubular member [page 5: “Inlet 16 comprises a short tube through which a temperature probe such as a thermocouple or thermistor may be inserted into the internal bore of tube 12 such that the sensing element of the probe is near the bottom of the internal bore and so in close thermal proximity to end cap 18”] [page 6: “Figure 4 shows a diametric sectioned view corresponding to Figure 3. It can be seen that main body 210 has a bore 230. The main body member 210 has a wall thickness selected to provide the structural strength required of the probe in use”] [pages 1-3: “There are a number of problems associated with gas sampling probes for use with natural gas pipelines…An object of the present invention is to provide a thermowell or gas sampling probe that is less susceptible to this type of damage”]. 
Knight teaches that that the sampling probe can be used in chemical processing vessels, pipelines and the like and further teaches that standardized guidelines exist for sampling natural gas in a middle section of a liquefied natural gas pipeline [page 1]. Knight further teaches that in many cases, a probe that can be isolated from the fluid flow is required [page 1]. For example, due to the vortex shedding phenomenon, a probe may resonate at the natural frequency of the fluid flow causing the probe to snap off [page 1]. Knight teaches that these problems are avoided by preferably housing the sampling tube in a main tubular member [page 4]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the fluid-monitoring probe disclosed by Knight inside the tubular member disclosed by Bentham so that the probe can be inserted through the access 
Regarding claim 13, Benham, as modified by Knight, discloses the system of claim 12 as discussed above. Knight further discloses a fluid-directing baffle mounted directly on the fluid-monitoring probe [page 5: “Tube 12 further comprises three helically arranged fins 20a, 20b, 20c each fin being of width W and depth d…The fins are shown extending along the entire length of elongated tube 12; however; the fins may alternatively extend only part way along the length of tube 12. The fins 20 may be integrally formed with or attached to tube 12”] [page 4: “Preferably, helical fins are provided on the exterior portion of the probe, that in use, lies within the flowing stream of the gas”]. Knight teaches that it has been found that in use that the fluid-directing baffle attached or integral with the outer surface of the probe reduces or eliminates vortex shedding [page 5]. Knight teaches, for example, due to the vortex shedding phenomenon, a probe may resonate at the natural frequency of the fluid flow causing the probe to snap off [page 1]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the fluid-directing baffles disclosed by Knight with the system disclosed by Benham, as modified by Knight, to prevent snapping off of the probe. 
Regarding claim 14, Benham, as modified by Knight, discloses the system of claim 12 as discussed above. Knight further discloses wherein the fluid-monitoring probe comprises an elongate monitoring element [page 4: “In another aspect the invention provides a gas sampling probe comprising an elongate main tubular member an inlet end and an outlet end”] [page 5: “Inlet 16 comprises a short tube through which a temperature probe such as a thermocouple or thermistor may be inserted into the internal bore of tube 12 such that the sensing element of the probe is near the bottom of the internal 
Regarding claim 15, Benham discloses the fluid-directing baffle mounted on a support structure (as shown in Figures 1, 3 or 5), but does not disclose the monitoring element. Knight further discloses wherein the elongate monitoring element is at least partially enclosed by a support structure [page 4: “In another aspect the invention provides a gas sampling probe comprising an elongate main tubular member an inlet end and an outlet end”] [page 5: “Inlet 16 comprises a short tube through which a temperature probe such as a thermocouple or thermistor may be inserted into the internal bore of tube 12 such that the sensing element of the probe is near the bottom of the internal bore and so in close thermal proximity to end cap 18”]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the fluid-monitoring probe disclosed by Knight inside the tubular member disclosed by Bentham for the reasons specified in reference to claim 12 above.
Regarding claim 16, Benham further discloses wherein the support structure includes a plurality of apertures [0052, as shown in Figures 1, 3 or 5 the plurality of apertures includes the opening at fluid entry hole 18 which is connected to a passage terminating at another hole in beveled plane 20]. 
Regarding claim 17, Benham further discloses wherein the support structure includes at least two apertures distal to the main throughbore of the pipeline, to provide a fluid conduit path through the neck portion of the access port and via the support structure (as shown in Figures 1, 3 or 5). 
Regarding claim 18, Benham, as modified by Knight, discloses the system of claim 14 as discussed above. Knight further discloses wherein the elongate monitoring element is a liquefied natural gas sampling tube (210) and/or thermowell (10) [page 5: “Figure 1 shows a thermowell according to a 
Regarding claim 19, Benham further discloses the assembly formed as a kit of parts (as shown in Figure 1, first member 10 connects to the conduit 13 and is connectable to connection housing 28). 
Regarding claim 20, Benham discloses a fluid-conduit baffle assembly inside a fluid transfer conduit (13), the baffle assembly comprising: 
a support structure (17) to which a tubular structure (21) can be mounted inside the fluid transfer conduit; and a fluid directing baffle (curved or flat surfaces of 18 and/or 20, respectively) which is mountable to the support structure to direct fluid around or through the support structure [0034] [0052]. 
Benham does not disclose the baffle assembly configured for use with a fluid-monitoring-probe assembly having a fluid-monitoring probe, the fluid-monitoring probe mounted to the support structure.
Knight discloses a fluid monitoring probe for fluid-monitoring of a liquefied natural gas, the probe positioned within a tubular member [page 5: “Inlet 16 comprises a short tube through which a temperature probe such as a thermocouple or thermistor may be inserted into the internal bore of tube 12 such that the sensing element of the probe is near the bottom of the internal bore and so in close thermal proximity to end cap 18”] [page 6: “Figure 4 shows a diametric sectioned view corresponding to Figure 3. It can be seen that main body 210 has a bore 230. The main body member 210 has a wall 
Knight teaches that that the sampling probe can be used in chemical processing vessels, pipelines and the like and further teaches that standardized guidelines exist for sampling natural gas in a middle section of a liquefied natural gas pipeline [page 1]. Knight further teaches that in many cases, a probe that can be isolated from the fluid flow is required [page 1]. For example, due to the vortex shedding phenomenon, a probe may resonate at the natural frequency of the fluid flow causing the probe to snap off [page 1]. Knight teaches that these problems are avoided by preferably housing the sampling tube in a main tubular member [page 4]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the fluid-monitoring probe disclosed by Knight inside the tubular member disclosed by Bentham so that the probe can be inserted through the access port and so that the fluid can be directed around the probe. As taught by Knight, the fluid-monitoring probe is designed to sample a fluid chemical processing vessel such as that disclosed by Bentham. Futhermore, Knight teaches that housing the probe in a tube for isolation from the direct fluid flow, such as the inner tubular member, may prevent damage to the probe. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benham (US Patent Application Publication 2003/0070718) in view of Knight (GB 2 433 116 A) and further in view of Yu (CN 2775430 Y).
Regarding claim 10, Benham and Knight disclose the system of claim 1 as discussed above but do not disclose at least one indicator of the direction of fluid flow on the exterior of the access port and/or the fluid-monitoring probe.
Yu discloses a flow direction indicator (2) on the exterior of an access port (1). 
Yu teaches that the flow direction indicator can be widely used in petrochemical hydraulic applications and further teaches that the indicator sends a warning prompt when the flow reverses [0004] [0012]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the flow direction indicator disclosed by Yu with the access port disclosed by Benham because the indicator can be used with a hydraulic petrochemical such as liquefied natural gas and can be used to warn of flow reversal. 

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747